Citation Nr: 0002284	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-17 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which granted service connection 
for PTSD and assigned a 30 percent evaluation.  In a January 
1999 rating decision, the Des Moines, Iowa VARO increased 
this evaluation to 50 percent as of March 1998, the date of 
receipt of the veteran's initial claim.  As the 50 percent 
evaluation represents less than the maximum available under 
the applicable diagnostic criteria, the veteran's claim for a 
higher evaluation remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is productive of social and industrial 
impairment, with significant deficiencies in work and social 
interaction; specific symptoms include a depressed mood, a 
flattened affect, intrusive dreams and thoughts, nervousness, 
irritability, and episodes that have been described as 
possible conversion symptoms of chronic anxiety.

3.  The existence of total occupational or social impairment 
due to PTSD is not shown.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but none greater, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an initial evaluation in excess of 50 percent for 
PTSD is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

In a May 1998 rating decision, the Little Rock VARO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective from March 1998.  The RO based this 
decision on evidence including December 1997 records from St. 
Mary's Hospital in Rogers, Arkansas, and Bates Medical Center 
in Bentonville, Arkansas; the results of an April 1998 VA 
examination; and the veteran's receipt of the Combat 
Infantryman Badge.  

Records from St. Mary's Hospital, dated in December 1997, 
reflect treatment for multiple problems, including panic 
attacks and/or an anxiety disorder, depression, psychomotor 
retardation, and possible seizures.  These records indicate 
that the veteran might have been undergoing a PTSD flashback 
from the Normandy D-Day invasion.  

An initial December 1997 treatment record from Bates Medical 
Center indicates that the veteran was treated for severe 
anxiety and panic attacks, with flashbacks of the Normandy D-
Day invasion, depression, withdrawal, loss of interest, loss 
of appetite, lethargy, poor sleep, and general nervousness.  
No suicidal or homicidal ideation was reported.  Treatment on 
Paxil and Klonopin, with minimal improvement, was noted.  
Upon examination, the veteran was "fairly well oriented" 
except as to the exact date, but a flat affect was noted.  
The examiner noted that the veteran had a chronic illness 
that had not responded to treatment for over a year.  The 
Axis I diagnoses were panic disorder and major depression, 
and the examiner assigned a Global Assessment of Functioning 
(GAF) score of 40 for the present time and a GAF score of 60 
for the past year.  A subsequent record from this facility, 
also dated in December 1997, indicates that the veteran's 
anxiety and depression were related to some degree to his war 
experiences.  Psychiatric testing revealed a severe level of 
anxiety and a mild level of depression that were largely 
related to "unresolved conflicts and issues dating back to 
his World War II experiences and could likely be subsequent 
effects from post traumatic stress disorder."

The veteran underwent VA psychiatric treatment at the 
Fayetteville, Arkansas VA Medical Center (VAMC) on three 
occasions in March 1998.  During the first visit, he reported 
a preoccupation with images of the D-Day invasion and other 
combat action, with sleep interrupted by "silly" dreams.  
He denied homicidal and suicidal ideation, hallucinations, 
and delusions.  The assessment was PTSD, with an atypical 
presentation in that the veteran did not have the type of 
temper dyscontrol/social ideation picture as would be 
expected, and his reported "spells" might have a 
"kindling" aspect seen in PTSD cases.  A GAF score of 55 
was noted for the present time and for the past twelve 
months.  During the second visit, the veteran reported a more 
chronic state of depression recently.  An examination 
revealed a mildly dysphoric mood, a tense affect, and a 
tremor in the hands.  Major depression by history and PTSD 
were diagnosed, and a GAF score of 45 was assigned.  During 
the third March 1998 visit, the veteran again reported a more 
chronic state of depression.  Findings from a mental status 
examination were essentially identical to those noted during 
the second visit, but the veteran also had some complaints 
regarding recent memory.  The examiner noted that the 
veteran's reported seizures might be conversion-like symptoms 
of chronic anxiety secondary to chronic PTSD.  The Axis I 
impressions were PTSD and major depression by history, and a 
GAF score of 45 was again assigned. 

During his April 1998 VA psychiatric examination, the veteran 
reported depression, nervousness, nightmares, lack of energy, 
irritability, concentration problems, difficulty relaxing, 
and thoughts of his D-Day experiences.  He noted that he had 
been retired since the early 1980's and currently occupied 
his time "by watching television, building birdhouses, and 
tending to multiple bird feeders."  He also stated that he 
had a good relationship with his wife and that he played 
cards with friends every Saturday.  Upon examination, the 
veteran had a fidgety and shaky manner, and his affect was 
sad and nervous.  His overall mood was noted to be depressed.  
Thought content was notable for a preoccupation with World 
War II experiences.  The veteran denied problems with 
hallucinations and suicidal ideation.  Relationships with 
others appeared to be good, with a medium amount of contact 
with others.  Memory was reasonably concrete, judgment was 
good, and insight was fair.  In summary, the examiner noted 
that the current intensity of the veteran's PTSD was mild, 
with impairment primarily of mood, and the prognosis was fair 
so long as the veteran was more actively involved in 
counseling.  An Axis I diagnosis of PTSD, of delayed onset, 
was rendered, and a GAF score of 65 was assigned.

Subsequently, in April 1998, the veteran underwent another 
psychiatric consultation at the Fayetteville VAMC.  During 
this visit, the veteran complained of problems with memory, 
nervousness, and sleep interrupted by dreams.  His speech and 
affect were noted to be dour.  The assessment was chronic 
PTSD, with an atypical presentation in that he did not have 
the typical temper dyscontrol/social isolation picture that 
would have been expected.  Again, the veteran's reported 
"seizures" were noted to possibly be PTSD symptoms.  A GAF 
score of 55 for the present time and for the past twelve 
months was assigned.  Findings from a May 1998 consultation 
were noted to be essentially similar, although the veteran's 
affect was noted to be only mildly and intermittently 
depressed at that time.  However, a second May 1998 
consultation report, from the same date, indicates a long 
history of reexperiencing trauma symptoms, avoidance 
symptoms, and hyperarousal.  Upon examination, a mildly 
dysphoric mood, a tense affect, and hand tremors were noted.  
Impressions of PTSD and major depression by history were 
rendered, and a GAF score of 45 was assigned.  

The veteran underwent further VA psychiatric consultations in 
July 1998.  The two examiners who conducted these 
consultations were the same examiners who saw the veteran in 
May 1998, and the consultation reports reflect symptoms that 
were essentially identical to those noted in the May 1998 
reports.  Again, one examiner assigned a GAF score of 55, 
while the other assigned a GAF score of 45.  In a September 
1998 record, the examiner who had previously assigned a GAF 
score of 55 again assigned this score, while noting that the 
veteran had been experiencing a slow slide in his mood that 
was probably due to the fact that he had not yet been 
consistently exposed to an adequate dose of an effective 
antidepressant.

During his October 1998 VA hearing, the veteran reported 
that, as a result of his PTSD, he no longer wanted to 
associate with people or to be around crowds.  He reported 
dreams of D-Day approximately two or three times per week.  
Subsequently, in a January 1999 rating decision, the RO 
increased the veteran's evaluation for PTSD to 50 percent, 
effective from March 1998.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West, 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

As the veteran's initial claim was received in March 1998, 
the RO has evaluated his PTSD under the criteria of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  Under this section, a 
50 percent disability evaluation encompasses PTSD manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent disability evaluation is warranted for PTSD which is 
productive of total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
the names of close relatives, own occupation, or own name. 

In reviewing the relevant evidence in this case, the Board 
initially observes that the veteran has been diagnosed with 
several psychiatric disorders in addition to PTSD, including 
major depression and an anxiety disorder.  However, as the 
veteran's treatment providers have not clearly distinguished 
the symptoms of those disorders from the symptoms of PTSD, 
all noted psychiatric symptoms in this case have been 
considered in conjunction with his PTSD.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (when it is not possible 
to separate the effects of a nonservice-connected condition 
from those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  

In the present case, the Board finds that the veteran's 
psychiatric symptoms include a depressed mood, a flattened 
affect, intrusive dreams and thoughts, nervousness, 
irritability, and episodes that have been described as 
possible conversion symptoms of chronic anxiety.  The degree 
to which the veteran's PTSD has affected his social and 
industrial functioning has been interpreted differently by 
his various examiners.  The examiner who conducted the 
veteran's April 1998 VA examination assigned a GAF score of 
65 and indicated that the veteran's PTSD was mild in terms of 
severity.  On the other extreme, a December 1997 report from 
Bates Medical Center indicates a GAF score of 40 for the 
present time and a GAF score of 60 for the past year.  The 
Board would point out that, under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score of 51 to 60 
represents moderate symptoms, with moderate difficulty in 
social and occupational functioning.  However, a GAF score of 
31 to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is unable to work).

The two examiners who have treated the veteran at the 
Fayetteville VAMC have also suggested different levels of 
social and industrial impairment in the assignment of GAF 
scores.  One examiner has assigned a GAF score of 55, while 
the other has assigned a GAF score of 45.  Under the DSM-IV, 
a GAF score of 41 to 50 signifies serious symptoms or serious 
impairment in social or occupational functioning (e.g., no 
friends or an inability to keep a job).  

Overall, the Board does not find that that the specific 
objective symptoms contained in the criteria for a 70 percent 
evaluation or a 100 percent evaluation under Diagnostic Code 
9411, aside from those specifically concerning social and 
industrial impairment, have been shown.  For instance, there 
is no evidence of suicidal ideation, speech impairment, or 
spatial disorientation.  The Board would also point out that 
the veteran has been retired during the entire pendency of 
this appeal, and none of his examiners has provided direct 
commentary regarding the effect of his PTSD on his 
employability.  The foregoing, when combined with the limited 
objective symptomatology noted above, indicates that the 
veteran's social and industrial impairment is clearly less 
than total.  However, the frequency of the veteran's 
psychiatric treatment, particularly the noted 
hospitalizations; the assigned GAF scores; and the credible 
testimony regarding his reduced level of social interaction 
indicate a level of social and industrial impairment which 
lies somewhere between levels contemplated by the 
aforementioned 50 and 70 percent ratings.  The evidence when 
viewed as a whole suggests a disability picture resulting in 
significant deficiencies in multiple areas, including work 
and social interaction and the Board would point out that 
Diagnostic Code 9411 contemplates a 70 percent evaluation in 
cases of occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.

In conclusion, after resolving all doubt in favor of the 
veteran, the Board finds that the evidence of record supports 
a 70 percent evaluation, but not more, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  See 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  In reaching 
this conclusion, the Board would point out that the evidence 
does not raise a question of whether a higher evaluation was 
in order for any periods of time following the initial grant 
of service connection so as to warrant "staged" ratings due 
to a significant change in the level of disability.  Rather, 
the symptomatology reported during the pendency of this 
appeal has remained essentially consistent, without a showing 
of widely varying levels of severity.  Moreover, the veteran 
has not alleged, and the record does not demonstrate, that 
any recent findings were used in any way to deprive him of a 
higher rating when he was originally evaluated by VA.  See 
Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  It is 
noted , however, that the veteran's December 1997 
hospitalizations have been fully considered in the context of 
the assignment of a 70 percent schedular evaluation.  As 
such, a remand of this issue of extraschedular entitlement to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1999) is not in order.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a 70 percent evaluation, but none greater, for 
PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

